Citation Nr: 0121782	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as depression).


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army Reserves for a total of 75 days from November 1983 
to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for depression

Following the May 1999 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Besides essentially eliminating the requirement that 
a claimant submit evidence of a well-grounded claim, it also 
modified the circumstances under which VA's duty to assist a 
claimant applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  In 
December 2000, the Board remanded this case to the RO to 
consider whether any additional notification or development 
action was required under the VCAA.  

In January 2001, the RO sent a letter to the veteran 
notifying the veteran of the VCAA's enactment, the evidence 
of record, and the evidence needed (medical evidence of a 
link to service) to substantiate his claim and giving him 60 
days to submit additional evidence.  The veteran did not 
respond and the case has been returned for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current psychiatric disorder (bipolar disorder) and active 
service.


CONCLUSION OF LAW

A psychiatric disorder (claimed as depression) was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, during the pendency of the veteran's appeal, 
the VCAA became effective.  Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas.  38 U.S.C.A. § 5107 (West 
Supp. 2001).  This liberalizing legislation also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

A disability is service connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 101(16) (West 1991); 38 C.F.R. 
§ 3.1(k) (2000); see 38 U.S.C.A. § 1131 (West Supp. 2001) and 
38 C.F.R. 
§ 3.303(a) (2000) (stating basic requirements for entitlement 
to service connection).  In addition, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or from an 
injury incurred or aggravated during inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24) (West Supp. 
2001), 1131, 1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303.  Active military, naval, or air service includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  
ACDUTRA is full-time duty in the Armed Forces performed by 
Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111(West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as psychoses (including bipolar disorder), to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be: medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability, established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The Board is cognizant of the fact that the RO originally 
denied the appellant's service-connection claim for a 
psychiatric disorder as "not well grounded".  However, after 
examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a 
psychiatric disorder have been properly developed.  Various 
private medical records and physician statements, the 
appellant's reserve medical records and the January 2000 VA 
examination report have been associated with the claims file.  
The Board further finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.  38 U.S.C.A. § 5301A 
(West Supp. 2001).

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for a psychiatric disorder 
because the RO has complied with the notice provisions of the 
VCAA.  The August 1999 statement of the case, the January 
2000 and April 2001 supplemental statements of the case, and 
the RO's January 2001 VCAA notice letter specifically 
notified the veteran of the requirements needed for 
entitlement to service connection.  The RO notified the 
veteran that there must be evidence of a current disability, 
evidence of disease or injury during service, and evidence of 
a link between the disability and service.  The Decision 
Review Officer, at a November 1999 personal conference, 
informed the veteran what was needed for entitlement to 
service connection for a psychiatric disorder.  The veteran 
has at all times argued on the merits that service connection 
is warranted.  Moreover, all of the relevant evidence was 
considered.  As such, the Board finds that there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The appellant contends that service connection is warranted 
for bipolar disorder, asserting that he incurred it in 
service secondary to treatment for a respiratory disorder 
while on ACDUTRA.

The appellant's reserve medical records are devoid of any 
indication that the veteran complained of, was treated for, 
or was diagnosed with a psychiatric disorder.  They do 
reflect treatment for an acute respiratory disease and a 
laceration to the forehead.  Since the appellant served less 
than 90 days on ACDUTRA, service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307 and 3.309 is not applicable.  

Private treatment records from 1987 to March 1999 show 
psychiatric treatment primarily on an outpatient basis, 
except for one psychiatric hospitalization in 1987.  In a 
December 1998 statement, the veteran's treating physician, M. 
R. P., M.D., indicated that the appellant had been under his 
care since 1994 for bipolar affective disorder, mixed.  A 
February 1999 statement from the same physician indicated 
that he had treated the appellant since 1984.  In a March 
1999 statement, Dr. M. R. P. stated that the appellant was 
under his care and could not drive because of the medications 
he was taking.  In a November 1999 statement, Dr. M. R. P. 
again indicated that the veteran was under his care and 
diagnosed with bipolar affective disorder, mixed, and added 
that the appellant's "reported psychosocial stressor was army 
service."

At a January 2000 VA mental disorder examination, the 
examiner noted that he had reviewed the claims file and 
indicated that the appellant was not an entirely reliable 
informant.  In response to when he first received psychiatric 
treatment, the appellant indicated that he had been seeing 
Dr. M. R. P. since 1989.  However, the examiner noted that 
the claims file contained a statement from Dr. M. R. P. 
indicating that he had seen the appellant since 1994, that 
the earliest psychiatric records appear to be from 1987, and 
that since 1987 the appellant has carried a diagnosis of 
bipolar disorder and had been noncompliant with his 
medications.  Although the appellant thought a psychiatrist 
had treated him while on ACDUTRA, the examiner commented that 
the claims file did not reveal any psychiatric treatment or 
any significant illness while in the reserves, noting that 
the veteran declined a medical examination on discharge.  The 
examiner diagnosed the appellant with bipolar disorder.  The 
examiner added that there was no evidence that the appellant 
had a bipolar disorder that pre-existed service, based on the 
history he gave.  Although the appellant claimed to have had 
psychiatric symptoms while on ACDUTRA, his service medical 
records do not support his contention, noting that the 
earliest records dated back to 1987, three years after 
discharge.  Therefore, it was the examiner's opinion that the 
appellant's military service neither precipitated nor 
aggravated the veteran's bipolar disorder, which as far as 
the examiner could ascertain did not reach clinical 
proportions until 1987.

The Board has carefully considered the merits of the 
appellant's contentions, and the medical evidence in support, 
in weighing the evidence for and against his claim.  However, 
for the following reasons, the Board finds that service 
connection for a psychiatric disorder (bipolar disorder) is 
not warranted.

The veteran has been diagnosed with a bipolar disorder, 
satisfying the first element of a claim for service 
connection.  See Caluza, supra.  But there is no competent 
medical evidence linking the veteran's psychiatric disorder 
to service.  

In this case, the record contains two medical opinions on the 
question of whether the veteran's bipolar disorder is related 
to service.  "It is the responsibility of the BVA . . . to 
assess the credibility and weight to be given to evidence."  
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to 
the weight to assign to these medical opinions, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches . 
. . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

There is some medical evidence that supports a finding that 
the appellant's bipolar disorder is causally related to 
service.  The veteran's physician, Dr. M. R. P., opined in a 
November 1999 statement that the appellant was diagnosed with 
bipolar affective disorder, mixed, and that "his reported 
psychosocial stressor is army service."  However, his opinion 
appears conclusory, to be based on history reported by the 
appellant and in response to veteran's request for a nexus 
opinion following his November 1999 conference with the 
Hearing Review Officer.  Dr. M. R. P.'s nexus opinion does 
not indicate the basis of the opinion to be specific clinical 
or test findings, and it is not accompanied by additional 
medical comment or clinical treatment records.  He referenced 
only the appellant's reported history.  Moreover, the Board 
observes that the veteran indicated at his January 2000 VA 
examination that he began seeing Dr. M. R. P. in 1989, while 
the physician's own statements claim that he began treating 
the appellant in 1994 (December 1998) and in 1984 (February 
1999), respectively.  Such inconsistent statements and an 
unsupported opinion seem more in response to the appellant's 
assertions and need for a nexus opinion than actual evidence 
in the record.

While a physician can render an opinion based upon his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Hence, the Board finds 
that Dr. M. R. P.'s opinion of a relationship between the 
appellant's bipolar disorder and service to be unpersuasive.

The Board finds that the January 2000 VA examiner, who found 
no nexus between the appellant's bipolar disorder and 
service, is of far more probative weight when compared to the 
statement of Dr. M. R. P.  The examiner reviewed the claims 
file, to include the service and post-service medical 
records, for the specific purpose of determining whether the 
veteran's bipolar disorder began in service or was aggravated 
beyond the normal progression by service if it pre-existed 
service.  Specifically, the examiner noted that the RO had 
indicated that the appellant alleged that his bipolar 
disorder had its inception in service and that it was due to 
the acute respiratory illness for which he was treated and 
that the appellant's treating physician indicated that the 
appellant's reported psychosocial stressor was army service.  
Following a review of the relevant medical evidence in the 
claims file, the examiner concluded that the appellant's 
military service neither precipitated nor aggravated the 
veteran's bipolar disorder, which as far as the examiner 
could ascertain did not reach clinical proportions until 
1987.  In support of his opinion, the examiner noted that 
there was no evidence that the appellant had a bipolar 
disorder that pre-existed service, based on the history he 
gave and that although the appellant claimed to have had 
psychiatric symptoms while on ACDUTRA, his service medical 
records did not support his contention, adding that the 
earliest records dated back to 1987, at least three years 
after discharge.   In addition to this unfavorable opinion, 
the absence of clinical evidence of psychiatric symptoms 
during service and for an extended period after service tend 
to support a conclusion that his condition is not 
attributable to service.

The only remaining evidence in support of the appellant's 
claim is his own opinion linking his bipolar disorder to 
military service.  However, being a lay person, the appellant 
is not competent to opine as to matters that require medical 
expertise.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); Espiritu v. 
Derwinski, 2. Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Hence the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder 
and must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claim; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disorder, bipolar 
disorder, is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

